DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 11/2/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 17 has been amended. Claims 6-16 are cancelled. No claims are newly added.  Accordingly, claims 1-5 and 17-26 remain pending in the application.  Claims 1-5 stand withdrawn from further consideration, without traverse.  Claims 17-26 are currently under examination.

Information Disclosure Statement
	The IDS’s filed 10/12/2022, 11/4/2022, 11/8/2022 and 11/30/2022 have been considered.  Signed copies are enclosed herewith.

Response to Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 11/2/2022 is sufficient to overcome the rejection of claims 17-26 based upon indefiniteness under 35 USC 112(b). Applicant states, 
The phrase “which is an area of observation” refers to the vicinity of the distal end of the endoscope. The area of observation refers to the area observed in normal endoscopy. In other words, it corresponds to the area displayed on the monitor during endoscopy. Therefore, whatever the area is displayed on the monitor during endoscopy, it corresponds to the “area of observation”. Paragraph 14 of Declaration dated 11/2/2022.  

Applicant’s explanation clarifies what is meant by “vicinity of a distal part of the endoscope, which is an area of observation”. The rejection has been withdrawn.

The Declaration under 37 CFR 1.132 filed 11/2/2022 is insufficient to overcome the rejection of claims 17-26 based upon written description and enablement under 35 USC 112(a) as set forth in the last Office action because while compositions containing a thickener and water and having a shear storage modulus G’ of 0.7 Pa or more and a loss tangent of more than 0.6, said compositions are not taught in the art as suitable for the method claimed (e.g., biocompatible, transparent, colorless, etc.). 
Applicant argues that the present invention is based on the discovery that a viscoelastic composition having specific physical properties (i.e., G’ of 0.7 Pa or more) is useful in securing the field of view of an endoscope regardless of the precise chemical ingredients of the composition and points to [0007] and [0024] of the instant specification. Applicant also states that those skilled in the art can easily obtain such compositions by suitably combining water and one or more thickening substances exemplified in paragraph [0012] of the instant specification and adjusting their shear storage modulus and loss tangent to the desired ones. Applicant further asserts that the Waki et al., Teruya et al., JP 2004-307678 and Iwasaki et al. demonstrate various viscoelastic compositions with G’ of greater than 0.7 Pa have been known. Paragraphs 8-13 of the Declaration.
In response, it is respectfully submitted that the instant claims require that the composition has a shear storage modulus G’ of 0.7 Pa or more AND a loss tangent of more than 0.6. While Applicant asserts that any viscoelastic composition a G’ of 0.7 Pa or more is useful in securing the field of view of an endoscope regardless of the precise chemical ingredients, said assertion does not speak to the amount of experimentation that is required to obtain viscoelastic compositions comprising any one or more thickeners and water and having a shear storage modulus G’ of 0.7 Pa or more AND a loss tangent of more than 0.6. Further, while Applicant states that those skilled in the art can easily obtain such compositions, such a statement does not outweigh the evidence that was presented in the rejection. It is also noted that the composition must possess the necessary visual attributes (e.g., transparency and/or color) that would allow for a practitioner to visualize the area of observation and, as such, practice the claimed method. For instance, an opaque composition would not provide a clear field of view as so required (see [0006], [0009] and [0039] of the instant specification). Thus, the chemical ingredients employed do also need to be able to fulfill the requirement of providing a clear field of view in order for the claimed method to be practiced.
With respect to the cited references, it is noted that any references that Applicant would like considered, should be presented on an IDS and copies of any foreign or non-patent documents should be provided. English translations should also be provided if the document is not in the English language. A copy of the Iwasaki et al. reference was unable to be located in the case file and while the Examiner attempted to obtain a copy of the reference through other means, only an abstract was able to be obtained. Thus, Iwasaki et al. has not been able to be properly or fully considered. The JP 2004-307678 was not provided in English, however the Examiner was able to obtain a machine translation of the reference and has enclosed it herewith this Office Action. Thus, Waki et al., Teruya et al. and JP 2004-307678 have been considered. 
The Waki et al. reference illustrates various hyaluronic acid compositions having G’ values of 46-1002 Pa and tan δ values of 0.24-0.97 (Table 1). Of the approximately 17 formulations listed in the table, there are 3 that meet the requirements of the claimed composition. It is acknowledged that the compositions disclosed by Waki et al. can be used for medical purposes, however, none of the compositions are disclosed as suitable for use in clearing the view of an endoscope. As discussed above, it is not clear that the compositions of Waki et al. would provide a clear field of view required in order to perform the method. 
The Teruya et al. reference provides evidence of the effect on temperature on various alginate formulations derived from N. decipiens and their G’ and tan δ values. It is noted that the instant specification specifies that the properties claimed are measured at room temperature, e.g., 25°C ([0019]). Thus, Figures 2 and 3 are only relevant for the data at room temperature. The compositions comprising 0.3% and 0.5% alginate, respectively, in Fig. 2 meet the requirements of the claimed shear storage modulus and loss tangent properties. The composition comprising 0.7% alginate with the addition of urea (4.0 M) in Fig. 3 also appears to meet the requirements of the claimed shear storage modulus and loss tangent properties. However, none of the compositions are disclosed as suitable for use in clearing the view of an endoscope. As discussed above, it is not clear that the compositions of Teruya et al. would provide a clear field of view required in order to perform the method.
The JP reference relates to a thickening stabilizer containing sesame extract or a thickening stabilizer containing sesame extract and xanthan gum and/or carrageenan and a food obtained therefrom. The JP reference states that the sesame extract of the present invention obtained by the above production method forms a gel when mixed with xanthan gum and/or carrageenan and dissolved in water. Applicant points to Figures 1 and 2 of the JP reference. FIG. 1 is a graph showing the relationship between storage elastic modulus G′ and frequency. FIG. 2 is a graph showing the relationship between loss tangent tan δ and frequency. It is unclear the relevance of the relationship between frequency and G’ or tan δ as it relates to claimed invention. It is also noted that none of the compositions are disclosed as being biocompatible or suitable for biomedical applications and none of the compositions are disclosed as being suitable for use in clearing the view of an endoscope. Thus, it is not clear that the compositions of the JP reference would be able to be used in the manner claimed, that is, to provide a clear field of view or to be biocompatible which are required attributes in order to perform the method.
For these reasons, the evidence provided is not effective in overcoming the 112(a) rejections.

Withdrawn Objections/Rejections
	Applicant’s amendment renders the objection of the specification moot.  Specifically, the limitation has been added to the instant specification.  Thus, said objection has been withdrawn.

	Applicant’s amendment renders the objection of claim 17 moot.  Specifically, the claim has been amended to include “composition” per the examiner’s suggestion.  Thus, said objection has been withdrawn.

Applicant’s amendment renders the rejection of claims 17-26 under 35 USC 112(b) moot.  Specifically, Applicant states, 
The phrase “which is an area of observation” refers to the vicinity of the distal end of the endoscope. The area of observation refers to the area observed in normal endoscopy. In other words, it corresponds to the area displayed on the monitor during endoscopy. Therefore, whatever the area is displayed on the monitor during endoscopy, it corresponds to the “area of observation”. Paragraph 14 of Declaration dated 11/2/2022.  

Applicant’s explanation clarifies what is meant by “vicinity of a distal part of the endoscope, which is an area of observation”. Thus, said rejection has been withdrawn.
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-26 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 17 recites “said viscoelastic composition comprising a thickening substance and water and having a shear storage modulus G’ of 0.7 or more, wherein the viscoelastic composition has a loss tangent of more than 0.6”.  
The claim is drawn to any and all thickening substances and any amount thereof that when combined with water produces a viscoelastic composition having the claimed properties.  
Table 1 of the instant specification illustrates formulations have the claimed properties.  However, the only formulations that fall within the claimed properties are composed of the particular thickening substances, xanthan gum and guar gum (in combination) in a specific weight ratio of 7:3 and in a very narrow concentration of 0.26-0.40 wt%.  It is also noted that said exemplified formulations do not possess a G’ of greater than 2.18.  It is further noted that other formulations are exemplified that do not fall within the scope of the claim.  Thus, the Table shows evidence of unpredictability.  
For these reasons, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Dependent claims 18-26 do not remedy the issue and as such said dependent claims suffer from the same deficiency.

Response to Arguments
Applicant's arguments filed 11/2/2022 have been fully considered but they are not persuasive. 
	Applicant presents similar arguments as presented in the Declaration. Remarks, pages 5-7.
	In response, it is respectfully submitted that for the same reasons as explained above in the Response to Declaration section, Applicant’s arguments are not persuasive.
	Applicant also asserts that it would be impractical and unfair to insist that the inventors had to demonstrate chemical components of all compositions that would meet the physical properties limitations of claim 17.  Remarks, page 7.
	In response, it is respectfully submitted that there is no requirement or suggestion that Applicant must demonstrate all possible compositions that would meet the physical properties limitations of claim 17.  MPEP 2163(II)(A)(3)(ii) states, 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 

In the instant case, the disclosure only describes formulations comprising xanthan gum and guar gum (in combination) in a specific weight ratio of 7:3 and in a very narrow concentration of 0.26-0.40 wt% and none of the formulations possess a G’ of greater than 2.18. The entire genus claimed (i.e., viscoelastic compositions comprising a thickening substance and water and having a shear storage modulus G’ of 0.7 or more, wherein the viscoelastic composition has a loss tangent of more than 0.6) encompasses innumerable possible compositions. The instant specification states that “a thickening substance” can be any thickener including combinations of two or more thickeners and lists more than 100 possible thickeners although it is states that the list is not exhaustive ([0012]). There are millions of possible combinations of just those thickeners listed not to mention those that are not mentioned. Thus, Applicant has not described a sufficient number of species that adequately represents the entire genus claimed.	
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Claims 17-26 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Enablement is considered in view of the Wands factors (MPEP 2164.O1(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the Invention:  The claims are drawn to a method for securing the field of view of an endoscope, the method comprising feeding a viscoelastic composition to the vicinity of the distal part of the endoscope, which is an area of observation, said viscoelastic composition comprising a thickening substance and water and having a shear storage modulus G’ of 0.7 or more, wherein the viscoelastic composition has a loss tangent of more than 0.6.  The nature of the invention requires knowledge of thickening substances that are able to have an effect of increasing viscosity when dissolved or dispersed in water, how to measure for shear storage modulus and loss tangent, how to adjust the composition in order to obtain the claimed shear storage modulus and loss tangent values, and how ingredients effect the optical characteristics of the overall composition.
Breadth of the Claims: The claims are broad in that any and all thickening substances may be used to form the claimed composition that is fed to the vicinity of a distal part of an endoscope.  Further, the specification at [0012] states, 
The term “thickening substance” of the present invention means a substance having an effect of increasing viscosity when dissolved or dispersed in water. The thickening substance of the present invention may comprise one kind of component or may comprise a combination of two or more kinds of components. 

Thus, any and all combinations of thickening substances are also permitted.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  
Guidance of the Specification and Existence of Working Examples:  The specification describes a viscoelastic composition comprising a thickening substance and water and a method for securing the field of view of an endoscope comprising feeding the viscoelastic composition to the distal part of the endoscope [0007]).  The specification further describes the viscoelastic composition having a shear storage modulus of 0.7 Pa or more, a shear storage modulus of 7.0 Pa or less, and a loss tangent of more than 0.6 ([0008]).  The specification also states that the composition must not be colored or opaque to the extent that makes observation or operation in the field of view of an endoscope substantially impossible ([0039]. The specification defines a “thickening substance” to mean “a substance having an effect of increasing viscosity when dissolved or dispersed in water” ([0012]). The specification states that the thickening substance of the present invention may comprise one kind of thickening substance or may comprise a combination of two or more thickening substances and provides examples of thickening substances including, but not limited to, alcohols such as methanol, ethanol, 2-propanol, 1,4- butanediol, 1,3-butylene glycol, propylene glycol, glycerin catechin, glucose, fructose, galactose, sucrose, lactose, maltose, trehalose, xylitol, sorbitol, mannitol, glucosamine, and galactosamine; polysaccharides such as Aureobasidium culture solution, flaxseed gum, gum Arabic, arabinogalactan, alginic acid and salts thereof, propylene glycol alginate ester, welan gum, Cassia gum, gum ghatti, curdlan, carrageenan, karaya gum, xanthan gum, guar gum, guar gum enzymolysis products, psyllium seed gum, Artemisia sphaerocephala seed gum, gellan gum, succinoglycan, tamarind gum, tara gum, tragacanth gum, furcellaran, funoran, pullulan, pectin, macrophomopsis gum, Rhamsan gum, locust bean gum, starch grafted acrylate, acetylated distarch adipate, acetylated oxidized starch, acetylated distarch phosphate, starch sodium octenylsuccinate, carboxymethyl cellulose and salts thereof, carboxymethyl ethyl cellulose, starch acetate, oxidized starch, sodium starch glycolate, hydroxypropyl distarch phosphate, hydroxypropyl cellulose, hydroxypropyl starch, hydroxypropyl methyl cellulose, hydroxymethyl cellulose, hydroxyethyl methyl cellulose, hydroxyethyl cellulose, ethyl cellulose, methyl cellulose, cellulose, distarch phosphate, monostarch phosphate, phosphated distarch phosphate, fucoidan, diutan gum, glucomannan, hyaluronic acid and salts thereof, keratan sulfate, heparin, chondroitin sulfate, dermatan sulfate, scleroglucan, schizophyllan, okra extracts, Krantz aloe extracts, sesbania gum, agarose, agaropectin, amylose, amylopectin, pregelatinized starch, inulin, levan, graminan, agar, hydroxypropyl methylcellulose stearoxy ether, dextran, dextrin, croscarmellose sodium, glucuronoxylan, and arabinoxylan; proteins such as gelatin, hydrolyzed gelatin, and collagen; polyamino acids such as polyglutamic acid, polylysine, and polyaspartic acid; hydrophilic polymers such as a carboxyvinyl polymer, polyacrylic acid and salts thereof, a partially neutralized polyacrylic acid, polyvinyl alcohol, a polyvinyl alcohol- polyethylene glycol graft copolymer, polyethylene glycol, polypropylene glycol, and polybutylene glycol; and metal salts such as calcium chloride, aluminum hydroxide, magnesium chloride, and copper sulfate ([0012]). 
Table 1 of the instant specification illustrates working examples.  However, the only formulations that fall within the claimed properties are composed of the particular thickening substances, xanthan gum and guar gum (in combination) in a specific weight ratio of 7:3 and in a very narrow concentration of 0.26-0.40 wt%.  It is also noted that said formulations do not possess a G’ of greater than 2.18.  It is further noted that other formulations are exemplified that do not fall within the scope of the claims including other xanthan gum/guar gum compositions and xanthan gum/locust bean gum compositions.  In fact, there are more formulations in Table 1 that do not fall within the scope of the claimed invention than there are formulations that do fall within the scope of the claimed invention.  Thus, the Table shows evidence of unpredictability.  
Predictability and State of the Art:  The state of the art at the time the invention was made was unpredictable and underdeveloped.  For example, Yano et al. (WO 2017/057504 A1, Apr. 6, 2017) teaches viscoelastic compositions comprising a thickening substance and water and having a loss tangent of 0.6 or less; and a method for securing the field of view of an endoscope comprising feeding said composition into the distal part of the endoscope (abstract; [0011]) and   Yano et al. (Gastrointestinal Endoscopy, 2016, see PTO-892) teaches a gel composition comprising OS-1 Jelly (Otsuka Pharmaceuticals) for securing the visual field of an endoscope (abstract; pg. 809).  However, neither reference discusses shear storage modulus or a loss tangent of more than 0.6.
Additionally, Seo et al. (Dysphagia, 2013, see PTO-892), in the food art, teaches two commercial food thickeners: sample A comprises xanthan gum and dextrin and sample B comprises xanthan gum, guar gum and dextrin (pg. 206). Each sample is mixed with water in concentrations of 1%, 1.5%, 2%, 2.5% and 3% (pg. 206) and storage modulus G’, loss modulus G” and loss tangent (tan δ) values were obtained (Table 3).  None of the G’ or the loss tangent values are within the claimed ranges.  
Further, Rajagopalan et al. (US 2017/0119785 A1, May 4, 2017) discloses sol-gel polymer composites comprising chitosan, a hydrophilic polymer, a gelation agent and optional addition ingredients in a suitable medium (i.e., aqueous medium) (abstract; [0028]). Tables E and F disclose formulation F3 which is an opaque gel having a G’ value of 32 Pa and a loss tangent value of 0.84 at 25°C. Thus, while the F3 formulation meets the ingredients, G’ and loss tangent criteria of the claimed composition, it is improbable that the opaqueness of the F3 formulation would be able to be used to practice the claimed method of securing the field of view of an endoscope because the instant specification explains that an opaque composition makes observation or operation in the field of view of an endoscope substantially impossible. 
Thus, the state of the prior art does not provide the necessary guidance to obtain viscoelastic compositions having the claimed properties to be used in the claimed method. 
Amount of Experimentation Necessary:  The quantity of experimentation necessary to carry out the claimed invention is undue, as the skilled artisan could not rely on the prior art or the instant specification to teach how to make and use any compositions comprising a thickening substance and water having a shear storage modulus of 0.7 or more and a loss tangent of more than 0.6 outside of the particular xanthan gum/guar gum compositions disclosed in Table 1.  In order to carry out the claimed invention, one of ordinary skill in the art would have to identify compositions comprising one or more thickening substances and water that have a shear storage modulus of 0.7 or more and a loss tangent of more than 0.6.  Applicant has provided a partial showing of compositions possessing the claimed properties, however said showing is not sufficient for the enablement of the full scope of the claimed viscoelastic composition required by the claimed method.
In view of the breadth of the claims, the lack of guidance provided by the specification, and the unpredictability shown in the specification and in the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 17-26 are not considered to be enabled by the instant specification.  

Response to Arguments
Applicant's arguments filed 11/2/2022 have been fully considered but they are not persuasive. 
	Applicant presents similar arguments as presented in the Declaration. Remarks, page 8.
	In response, it is respectfully submitted that for the same reasons as explained above in the Response to Declaration section, Applicant’s arguments are not persuasive.
	Applicant also asserts that the specification clearly explains how to both make the invention (i.e. create such viscoelastic compositions) and how to use the invention (i.e., how to secure the field of view of the endoscope with such compositions). Applicant points to Table 1 to show various compositions that meet the requirements of claim 17 and asserts that while there are compositions in Table 1 that do not meets the requirements of claim 17, such compositions are not evidence of unpredictability. Applicant further notes that the literature evidence shows that the claimed compositions were known and that “they will work for the purposes of the instant invention”. Remarks, pages 8-9.
	In response, it is respectfully submitted that the examiner disagrees with Applicant’s assessment for the reasons discussed in the rejection above and the additional reasons with respect to the Declaration also discussed above. 
	Applicant also asserts that once the application has demonstrated that some compositions with the recited properties work for the purposes of the invention, these methods should be considered enabled unless there is some evidence that there are compositions with the recited properties that do not work for the purposes of the invention. Applicant further asserts that there would not be undue experimentation needed to carry out the claimed invention because the compositions suitable for the purposes of the invention have been known and the specification has explained exactly what properties are needed for the claimed methods to work. Applicant states that it would not be difficult to determine whether the compositions have the recited physical properties. Remarks, page 9.
	In response, it is respectfully submitted that the disclosure only describes formulations comprising xanthan gum and guar gum (in combination) in a specific weight ratio of 7:3 and in a very narrow concentration of 0.26-0.40 wt% and none of the formulations possess a G’ of greater than 2.18. The entire genus claimed (i.e., viscoelastic compositions comprising a thickening substance and water and having a shear storage modulus G’ of 0.7 or more, wherein the viscoelastic composition has a loss tangent of more than 0.6) encompasses innumerable possible compositions. The instant specification states that “a thickening substance” can be any thickener including combinations of two or more thickeners and lists more than 100 possible thickeners although it is states that the list is not exhaustive ([0012]). There are millions of possible combinations of just those thickeners listed not to mention those that are not mentioned. In order to carry out the claimed invention, one of ordinary skill in the art would have to identify the innumerable compositions comprising one or more thickening substances and water that have a shear storage modulus of 0.7 or more and a loss tangent of more than 0.6. Applicant has provided a partial showing of compositions possessing the claimed properties, however said showing is not sufficient for the enablement of the full scope of the claimed viscoelastic composition required by the claimed method. The quantity of experimentation necessary to carry out the claimed invention is undue, as the skilled artisan could not rely on the prior art or the instant specification to teach how to make and use formulations encompassed by claimed method. Furthermore, compositions previously known to possess the claimed G’ and tan δ values do not necessarily have the requisite biocompatibility or visual attributes required to practice the claimed method. The instant specification explains that 
the composition must possess the necessary visual attributes (e.g., transparency and/or color) that would allow for a practitioner to visualize the area of observation. For instance, an opaque composition would not provide a clear field of view as so required (i.e., “the viscoelastic composition is not colored and not opaque to the extent that makes observation or operation in the field of view of an endoscope substantially impossible”) (see [0006], [0009] and [0039] of the instant specification). Thus, the chemical ingredients employed do also need to be able to fulfill the requirement of providing a clear field of view in order for the claimed method to be practiced. US 2017/0119785 A1 discloses sol-gel polymer composites comprising chitosan, a hydrophilic polymer, a gelation agent and optional addition ingredients in a suitable medium (i.e., aqueous medium) (abstract; [0028]). Tables E and F disclose formulation F3 which is an opaque gel having a G’ value of 32 Pa and a loss tangent value of 0.84 at 25°C. Thus, it is improbable that the opaque F3 formulation possessing the claimed composition characteristics would be able to be used to practice the claimed method of securing the field of view of an endoscope because the instant specification explains that an opaque composition makes observation or operation in the field of view of an endoscope substantially impossible. 
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Conclusion
All claims have been rejected; no claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/CARLOS A AZPURU/Primary Examiner, Art Unit 1617